Title: To James Madison from William Willis, 20 October 1802 (Abstract)
From: Willis, William
To: Madison, James


20 October 1802, Barcelona. Encloses another blank counterfeit register and Mediterranean pass no. 2 [not found]. Is unable to find out anything more respecting “the Plate of the Register Seals &c.” “My Vice Consul Mr. Stirling having disobey’d my orders in this investigation I shall dismiss him tomorrow.” Had Stirling acted as ordered, the other plate “if in this Place would probably have been found.” Has not yet been able to learn anything of Lewis but suspects the vice-consul has furnished him with the means of escape. “I shall in a few days Write you the result of Bakers interogations.” Baker has heretofore remained obstinate and would not answer any questions. U.S. schooner Enterprize is expected “Every hour,” bound through the straits with a convoy. “The King Sets off tomorrow for Tigueres [Figueras] and will Return here in two days. I shall in a post or two Write you something more Particular.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 2 pp. Filed with the RC is a copy of Richard O’Brien to Willis, 2 Oct. 1802 (2 pp.; certified by Willis at Barcelona on 20 Oct.; docketed by Wagner), which was in reply to Willis’s 30 July letter. O’Brien assumed Willis had heard that Bonaparte’s letter and ambassador set the dey “on to his beam Ends.” The dey was recovering from the fright and inquiring as to the whereabouts of the U.S. ship with stores, O’Brien wrote. The dey and his aides strongly objected to Cathcart’s appointment. O’Brien observed that Cathcart was “innocent of One of their Objections.” He reported that Tripolitan corsairs had brought three Swedish brigs with their crews into Algiers and that four Portuguese ships had been cruising off Algiers, “but all the Jackalls is in Port.” Spanish affairs again looked “squally,” O’Brien noted, as the dey was demanding money and a ship of war to go to the Levant. He added, “A British fleet is Expected here I think all will be arranged by the Potent & his friend John Bull,” and he asked Willis to forward copies of the letter to JM and to Cathcart.



   
   A full transcription of this document has been added to the digital edition.

